In an action pursuant to article 15 of the Real Property Law for the determination of the nature and extent of a right of way easement over the Catskill Aqueduct, the appeal is from a judgment entered after trial by the court without a jury, decreeing that the easement embraces “ any use ordinarily appurtenant to a street”. Judgment reversed on the law and the facts, with costs, and complaint dismissed. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion the evidence adduced, including the stipulated facts, was insufficient to establish that respondents had any right to install pipes or cables beneath the surface of the land, subject to the right of way. Nolan, P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur.